DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.

Response to Amendment
This office action has been Xiaoed in response to the amendment filed on 1/5/2022 and entered on 2/3/2022.  
Claims 15, 20, 22 and 27 have been amended.  Claim 28 has been newly added.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-2019/0380086 hereinafter, Lee) in view of Ohta et al. (US-10,448,302 hereinafter, Ohta) and Xiao et al. (WO2018/196603-A1 hereinafter, Xiao included on PTO-892 mailed 1/12/2022).
Regarding claim 15, Lee teaches a method performed by a User Equipment (UE) for handling access carrying in a wireless communication network (Abstract), the method:
obtaining barring instructions from a network node; (Fig. 6 [S100] and Page 9 [0201])
performing access barring check; (Fig. 6 [S110 & S120] and Page 9 [0202-0204]) and
when1 the outcome of the access barring check is that the UE is not authorized, determining how to proceed based on the barring instructions.  (Page 7 [0160-0162])

In an analogous art, Ohta teaches a wireless communication apparatus configured to connect with a first cell and then performing selection or reselection to a second cell different from the first cell according to a barring instruction.  (Abstract, Fig. 11, Col. 1 line 59 through Col. 2 line 3 and Claim 1)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee after modifying it to incorporate the ability to having barring instructions to re-select any one of another cell, frequency and system of Ohta since it enables the cellular network to resolve load imbalances between cells.  (Ohta Col. 2 lines 47-52 and Col. 4 lines 43-64)
Lee in view of Ohta differs from the claimed invention by not explicitly reciting when the barring instruction is set to fail, determining to fail a signaling procedure.  
In an analogous art, Xiao teaches a method and system executed at a user equipment that receives and determines access control and barring instructions (Abstract) that includes when the barring instruction is set to fail, determining to fail a signaling procedure.  (Page 4 Step 130 “The cell is forbidden and the upper layer is notified to establish a Radio Resource Control (RRC) connection failure or restore the RRC connection failure, the suspend indication, and the application access prohibition, and the RRC procedure ends.” and Page 12 “If the access prohibition check result is that Step S740: If the access prohibition check result is that the access to the cell is prohibited, notify the upper layer to establish an RRC connection failure or restore the RRC connection failure, suspend indication, and application access prohibition, and end the RRC procedure.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee in view of Ohta after modifying it to incorporate the ability to end a signaling procedure when barring instructions are set to be barred from access of Xiao since by ending the RRC procedure, resources are saved by not attempting another connection.  
Regarding claim 16, Lee in view of Ohta and Xiao teaches determine whether or not a signaling message is subject to access barring check, based on the barring instruction.  (Lee Fig. 6 [S120] and Page 9 [0202-0204])
Regarding claim 17, Lee in view of Ohta and Xiao teaches determining access category for access barring check, (Lee Fig. 6 [S110-S120] and Page 9 [0202-0204]) and
wherein the performing of the access barring check is based on the determined access category.  (Lee Page 9 [0203] and Page 7 [0160-0162])\
Regarding claim 18, Lee in view of Ohta and Xiao teaches wherein the performing of the access barring check is performed when a signaling message is an attempt to access the wireless communications network.  (Lee Pages 9-10 Claim 1 “initiating an access to a cell for a specific radio resource control (RRC) procedure; determining a category for the specific RRC procedure; performing the category-based access control for the category based on barring information mapped to the category among the barring information mapped to the multiple categories; and when the access 
Regarding claim 19, Lee in view of Ohta and Xiao teaches wherein the UE is not authorized comprises that the UE is not authorized to send a signaling message.  (Lee Page 7 [0160] “the UE may determine whether access to the corresponding cell is barred (or prohibited or is not allowed)”)
Regarding claim 20, Lee in view of Ohta and Xiao teaches wherein how to proceed based on the barring instructions is determined according to any one out of:
when the barring instruction is set to ignore, determining to not transmit the message,
when the barring instruction is set to wait and retry, determining to wait during a period according to the barring instruction and then perform a further access barring check, (Lee Page 7 [0161])
when the barring instruction is set to go to idle, determining to enter idle state, and
when the barring instruction it set to go to inactive, determining to enter RRC_INACTIVE state. 
Regarding claim 21, Lee in view of Ohta and Xiao teaches a non-transitory, computer-readable medium comprising, stored thereupon, a computer program comprising instructions that, when executed by a processor, cause the processor to perform the method of claim 15.  (Lee Page 10 claim 15 and Page 9 [0207-0208])

Regarding claim 28, Lee in view of Ohta and Xiao teaches wherein to fail the signaling procedure includes to fail a procedure which triggered an access attempt and to fail a transmission of a signaling message by the UE.  (Xiao Page 12 “If the access prohibition check result is that the access to the cell is prohibited, step S740 is performed” and “Step S740: If the access prohibition check result is that the access to the cell is prohibited, notify the upper layer to establish an RRC connection failure or restore the RRC connection failure, suspend indication, and application access prohibition, and end the RRC procedure.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).